Citation Nr: 1210998	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-06 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand arthritis, to include as secondary to the service-connected right carpal tunnel syndrome.

2.  Entitlement to service connection for left hand arthritis, to include as secondary to the service-connected left carpal tunnel syndrome.

3.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability.

4.  Whether new and material evidence has been received sufficient to reopen a service connection claim for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

6.  Entitlement to a rating in excess of 10 percent for right carpal tunnel syndrome.

7.  Entitlement to a rating in excess of 10 percent for left carpal tunnel syndrome.

8.  Entitlement to a compensable rating for the right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967, from February 1969 to February 1971, and from December 1976 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  No hearing was requested.

With respect to PTSD, the RO denied the Veteran's application to reopen the previously denied service connection claim for such disability in the rating decision at issue, based on a finding of no new and material evidence.  It appears that the RO then reopened the claim and denied it on the merits in a February 2008 statement of the case (SOC).  However, the issue of whether new and material evidence has been received is a threshold question in any case involving a previously denied claim, which must be determined by the Board upon de novo review.  See Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

As discussed below, the Board finds that new and material evidence has been received sufficient to reopen the previously denied service connection claim for PTSD.  Further, the current evidence of record includes reports of symptoms and treatment for depression, anxiety, or PTSD both during and after service, as well as several mental health diagnoses during the appeal, to include PTSD and major depressive disorder.  The scope of a mental health disability claim includes any mental health disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Therefore, the reopened issue on appeal has been recharacterized as stated above to encompass all currently diagnosed acquired psychiatric disorders, including but not limited to PTSD.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent documents that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

The merits of the service connection claim for an acquired psychiatric disorder, to include PTSD, as well as service connection for a left knee disability, and for arthritis of the left and right hands; and an increased rating for the right and left carpal tunnel syndrome and for the service-connected right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connection claim for PTSD was initially denied in a December 2002 rating decision, he was notified of such denial and his appellate rights, and he did not file a timely appeal.

2.  Evidence received since the last final denial is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the service connection claim.


CONCLUSION OF LAW

The December 2002 rating decision that denied service connection for PTSD was final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2002 & 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  However, as the Board's decision herein to reopen the previously denied claim for PTSD is completely favorable, no further action is required to comply with such provisions.

The Veteran's service connection claim for PTSD was initially denied in a December 2002 rating decision.  Such determination was based upon a finding that the Veteran's reported in-service stressors were not verified.  The Veteran was notified of this denial and his appellate rights, and he did not appeal.  As such, the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002 & 2011).

The Veteran subsequently sought to reopen the previously denied claim, leading to the current appeal.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received.  38 U.S.C.A. § 5108; Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, evidence received since the last final denial includes statements by the Veteran, including an additional stressor reported in May 2007.  There are also VA and private treatment records, and two opinion letters from VA providers dated in June 2007 linking the Veteran's current mental health disability to his military service.  The Veteran has also submitted a private opinion later dated in June 2000, but this had already been previously considered.  The newly submitted evidence relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether there was a sufficient in-service stressor and whether the currently diagnosed mental health disability was incurred or aggravated by active duty service.  Further, when presumed credible, such evidence raises a reasonable probability of substantiating the Veteran's claim.  As such, the evidence is new and material, and the service connection claim for PTSD must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been received, the previously denied service connection claim for PTSD is reopened.


REMAND

Further development is necessary for a fair adjudication of the merits of the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD, as well as the remaining claims for service connection and increased ratings.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the increased rating claims for the service-connected bilateral carpal tunnel syndrome and right knee disability, the last medical evidence of record is dated in August 2007, or over four years ago.  VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Accordingly, the Veteran should be requested to identify any outstanding treatment records concerning these conditions.  After all identified, available records have been associated with the claims file, he should be afforded a new VA examination to determine the current severity of such conditions.  

The Board notes that the Veteran failed to report for previously scheduled VA examinations concerning peripheral nerves (for carpal tunnel syndrome), joints (for the knee), and arthritis of the hands.  See, e.g., March 2007 documentation of failure to report; April 2007 rating decision.  However, he requested that such examinations be rescheduled in his May 2007 notice of disagreement, stating that he was unable to attend due to illness.  Thereafter, the RO scheduled VA examinations in October 2007 for peripheral nerves (and the spine), and the Veteran again failed to appear, although he did not request that such examinations be rescheduled.  It does not appear that the Veteran was rescheduled for examinations concerning the right knee or the hands.  For the reasons discussed below, the Board finds that the Veteran should be scheduled for a VA examination concerning each of the remaining claims on appeal.  However, he should be aware that failure to appear again may result in the denial of his claim(s).

Concerning the Veteran's service treatment records, the Board notes that the NPRC indicated in January 2008 that such records were forwarded to the RO in 1988, and the RO made a formal finding of fact in March 2008 that the Veteran's service treatment records are unavailable.  Nevertheless, the claims file includes four volumes of service treatment records, which appear to be complete, with the exception of possible mental health records (which may be held separately), as they span the entire period of the Veteran's service, or from 1964 through his retirement.  

With regard to an acquired psychiatric disorder, to include PTSD, the Veteran claims that he served in Vietnam for 36 months, including while on TDY (temporary assignment) from Korea in 1965.  He reports stressors including being in a combat environment, seeing and caring for dead soldiers hanging from trees while on TDY from Korea in 1965, cutting off the arm of an enemy while on patrol in 1971, and that one of his best friends was killed by an explosion on patrol (although the Veteran was not there).  The Veteran has also reported mental health symptoms since Vietnam.  See, e.g., August 2000 VA treatment record (recording that the Veteran was coping with his PTSD symptoms for some time until 1999, diagnosing major depressive disorder with panic attacks and exacerbation of PTSD); December 2000 statement (reporting dead soldiers on TDY); August 2001 treatment record (reporting combat, buddies were killed, thoughts for years); July 2005 VA treatment record (reporting serving as an airborne ranger infantry in Vietnam and participating in indirect fire operations, with dreams and intrusive memories); August 2005 VA treatment record (reporting guilt, nervousness, reexperiencing, avoidance, and hyperarousal symptoms since Vietnam); May 2006 claim to reopen (reporting combat environment); May 2007 statement (reporting friend killed by an explosion in 1965).  The Veteran's wife also submitted statements in December 2000 asserting that he has had PTSD symptoms since 1971.  

The Veteran's service personnel records have been obtained, including three Reports of Discharge or Release from Active Duty (DD Forms 214) and his record of assignments.  Such records reflect that he served in Korea for one year during his first period of service (from July 1964 to July 1967), at which time his military occupational specialty was infantry operations and intelligence specialist.  The DD Form 214 for the second period of service (from February 1969 to February 1971), shows four months of service in Vietnam, which started in October 1970 according to the record of assignments.  The Veteran's military occupational specialty at that time was a light or heavy truck driver for the 101st Airborne Division.  For the period from February 1971 through December 1976, the record of assignments generally reflects that the Veteran served as a vehicle driver or motor transport operator at Fort Rucker, Alabama.  The DD Form 214 for the Veteran's final period of service (from December 1976 through January 1988) reflects unspecified foreign service for three years.  The record of assignments then shows service in Germany from January 1979 through January 1982.  Additionally, the Veteran's last DD Form 214 summarizes his military occupational specialties throughout service as motor transport operator for 18 years and 9 months, unit supply specialist for 13 years and 11 months, and indirect fire infantryman for 5 years.  

As the Veteran has asserted that he was in Vietnam on TDY from Korea in 1965, his unit history was obtained, and a search for morning reports was conducted.  The Center for Unit Records Research stated in December 2001 that they were unable to verify that the Veteran's unit of Company B, 2nd Battalion, 12th Infantry, was located in Vietnam during 1965, although the unit received awards for its service in Vietnam from December 1965 through August 1968.  There were no remarks concerning the Veteran in morning reports for his unit for the period from October 1, 1965, to December 31, 1965.  See July 2002 NPRC response.  

Accordingly, the available evidence reflects that the Veteran's unit was in Vietnam, as he has claimed, from December 1965 through at least the end of his first period of service in July 1967.  This is sufficient to establish his presence in Vietnam at that time.  The unit history was also provided for the Veteran's unit, or the 101st Airborne Division, for the period from October 1970 through April 1971 (including service in Vietnam).  This also shows that the Veteran served in Vietnam during such period.  However, there is no corroborating evidence of  any other service in Vietnam.  Based on the above summarized evidence of record, the Veteran duties included infantry operations and intelligence specialist during his first period of service in Korea and Vietnam.  It appears that the noted military occupational specialty of "indirect fire infantryman" was also during this period.  

A review of the Veteran's service treatment records reflects a report of treatment for depression or anxiety in a December 1982 reenlistment examination.  Thereafter, during his December 1987 retirement examination, the Veteran reported having frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble.  Treatment for depression or nervousness was noted, but no psychiatric abnormality was diagnosed at that time.  Similarly, during a March 2007 VA treatment session, the Veteran reported being treated for depression at Fort Carson in the 1980s.  Although this is consistent with the available service records, there are currently no records of the actual treatment in the claims file, to include what prompted the treatment.  The Board notes that mental health records may be held separately from other service treatment records.  Accordingly, attempts should be made to obtain any such records upon remand.

Additionally, there are private opinion letters dated in June 2000 and September 2000, as well as two opinion letters from VA providers dated in June 2007 that appear to link the Veteran's current mental health disability to his military service.  These opinions were generally based on the Veteran's report of serving under combat conditions and long-standing symptoms of PTSD and/or depression.  

The Board notes that there are relaxed evidentiary requirements in cases where the evidence of record demonstrates that a Veteran engaged in combat with the enemy, as defined for VA purposes.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(f) (2011).  These provisions should be considered upon remand, based on the information obtained concerning the Veteran's unit histories and personnel assignments, as discussed above.  The Board further notes that there is no current indication that the Veteran was diagnosed with PTSD during service, although any service mental health treatment records that may be received upon remand should be reviewed and considered.  See 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. § 3.304(f) to provide for relaxed evidentiary rules in cases where PTSD is diagnosed during service).  

However, the Veteran's reported stressors may relate to a fear of hostile or terrorist activity.  VA recently amended the applicable regulations to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) in such cases.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  Briefly, the current regulations provide that lay testimony may be sufficient to establish the occurrence of an in-service stressor where it involves the fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of the Veteran's service.  See id.  Where these conditions are not met, the claimed in-service stressors must be independently verified, or the Veteran must have engaged in combat with the enemy, to be sufficient to support service connection for PTSD.  

The Veteran should be advised of these amended provisions concerning stressor verification for PTSD upon remand.  Thereafter, any necessary development should be completed if the Veteran provides any further information as to his claimed stressors.  The Board notes that these stressor criteria need not be met to establish service connection for a mental health diagnosis other than PTSD.

Based on the foregoing, there is an indication that the Veteran may have a current acquired psychiatric disorder, to include PTSD, which may be related to military service.  As such, he must be afforded a VA examination to determine the nature and etiology of any current disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The examiner should offer an opinion as to whether the Veteran currently has PTSD and, if so, if such disorder is related to a fear of hostile military or terrorist activity consistent with the circumstances of his service.  An opinion should also be offered as to the etiology of any other acquired psychiatric disorder.  

Concerning service connection for arthritis of the bilateral hands and a left knee disability, the Veteran has complained of long-standing pain, stiffness, and other symptoms in the hands and knees.  The evidence of record reveals possible diagnoses of osteoarthritis or rheumatoid arthritis concerning both hands and knees.  See, e.g., October 2002 VA examination report (reporting treatment in 1981 and 1983 for the knees, and that he was told he had degenerative changes and rheumatoid arthritis); July 2006 rheumatology consult (noting past initial diagnosis of rheumatoid arthritis for complaints including in the hands and legs, and then a changed diagnosis of osteoarthritis, with reports of musculoskeletal problems for over 12 years, diagnosing fibromyalgia and osteoarthritis); January 2007 treatment record (noting problems with the hands and knees for 28 years, possible rheumatoid arthritis); August 2007 treatment record (noting right hand symptoms that are rheumatoid in nature).  

The Board notes that carpal tunnel syndrome may also manifest by symptomatology in the affected hand.  Indeed, the Veteran was treated during service for complaints of left and right hand pain, which was eventually diagnosed and treated in 1986 and 1987 as carpal tunnel syndrome.  A review of the Veteran's service treatment records also demonstrates several complaints and treatment for left knee symptoms.  See, e.g., records dated in April 1977 (x-ray for both pain in both knees after playing football), November 1977 (bilateral knee pain after football), April 1980 (left knee pain), February 1981 (long history of left knee pain).  The Veteran also complained of joint pain and arthritis or rheumatism in his December 1987 retirement examination, although no left knee condition was recorded at that time.  As noted above, the last medical evidence in the claims file is dated in August 2007.  

Based on the foregoing, the Board finds that there is an indication that the Veteran may have a current disability of the bilateral hands or the left knee, but the nature of any such conditions is unclear.  The Veteran asserts that his hand problems may be secondary to his service-connected carpal tunnel syndrome, and that his left knee condition may be secondary to his service-connected right knee disability, or that they are both related to military service.  The Board notes that the Veteran is also service-connected for a lumbar spine disability, and that a spinal disability may sometimes cause altered gait or affect the knees.  As such, the currently available medical evidence is insufficient to establish a diagnosis, or whether there is a nexus to service, or to a service-connected disability.  See McLendon, 20 Vet. App. at 81.  

The Veteran has not yet been afforded a VA examination to determine the nature and etiology of any bilateral hand condition, other than possible manifestations of carpal tunnel syndrome.  As noted above, he failed to report for an examination concerning the hands in March 2006, and he was not afforded another examination despite his subsequent request to be rescheduled.  

With regard to the left knee, the Board notes that an October 2002 VA examiner opined that the Veteran's "knee problems" are more likely than not related to service, indicating that there was pain, objective weakness, and fatigue in both knees.  The examiner stated that x-rays did not point to severe bone deterioration, but the Veteran had an "established diagnosis of rheumatoid arthritis," and he thought the Veteran had bilateral synovitis secondary to rheumatoid disease.  However, x-ray reports then show early osteoarthritis of both knees.  Many years have elapsed since that examination, and it is possible that additional evidence may shed light on the nature and etiology of the Veteran's left knee condition.  

Upon remand, any outstanding treatment records concerning the hands and knees should be requested.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any diagnosed disability of the bilateral hands, to include whether it is secondary to the service-connected carpal tunnel syndrome.  Similarly, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disability, to include whether it is secondary to the service-connected right knee or lumbar spine disabilities.  

Development and adjudication upon remand should reflect consideration of the competency and sufficiency of certain lay evidence.  In particular, a lay witness is competent to testify as to the occurrence of an in-service incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, lay witnesses are competent to testify to a lack of observable symptoms prior to service, continuity of such symptoms after in-service incident, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr, 21 Vet. App. at 307-08.  Agency fact finders retain the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  However, competent lay evidence may be rejected only if it is deemed not credible.  Further, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); McLendon, 20 Vet. App. at 84.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010.  Allow an appropriate time for the Veteran to provide any additional information as to his claimed in-service stressors.  Conduct any additional development that may be necessary concerning his reported stressors, including the stressor reported in May 2007, considering these amended provisions.

2.  Request copies of any outstanding service mental health treatment records dated from January 1980 through January 1988, specifically to include from Fort Carson.  All appropriate records repositories should be contacted, including but not limited to the National Personnel Records Center (NPRC).  

3.  Request the Veteran to identify any outstanding treatment records since separation from service for any mental health symptoms, left knee symptoms, or bilateral hand symptoms; and to complete an authorization (VA Form 21-4142) for each non-VA provider.  After obtaining any necessary authorizations, request copies of any identified, outstanding records, including but not limited to any VA medical or mental health treatment records dated from August 2007 forward.  

4.  All requests and all responses for the above-described records, including negative responses, should be documented, and all records received must be associated with the file.  Requests for records from Federal agencies, including the military and VA, should continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  If such a determination is made, a formal finding of unavailability should be placed in the claims file.  If any records cannot be obtained, the Veteran should be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  He should also be allowed an appropriate time to provide any such records.

5.  After completing the above-described development, schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of any current right or left hand arthritis or left knee disability, and the current severity of the service-connected bilateral carpal tunnel syndrome and right knee disability.  The entire claims file and a copy of this remand should be made available to the examiner(s) for review, and such review should be noted in the examination report(s).  All necessary tests and studies should be conducted.  The examiner(s) should respond to the following, as appropriate:	 

(a)  Record and measure all subjective and objective manifestations of any left or right hand condition, left or right carpal tunnel syndrome, and left or right knee disability, to include any functional loss.  In particular, to the extent possible, state whether any symptomatology in the left or right hand is separate and distinct from the service-connected bilateral carpal tunnel syndrome.

(b)  Identify any current left or right hand disability (including but not limited to arthritis) that is separate from the bilateral carpal tunnel syndrome.  For any separately diagnosed right or left hand disability:

(1)  State whether it is at least as likely as not (probability of 50% or more) that such disability was proximately caused or worsened beyond its normal progression (aggravated) by the service-connected bilateral carpal tunnel syndrome.  All available lay and medical evidence should be considered.

(2)  If any right or left hand disability (to include arthritis) is not secondary to the service-connected carpal tunnel syndrome, state whether it is at least as likely as not (probability of 50% or more) that any such disability was incurred or aggravated as a result of the Veteran's service.  All available lay and medical evidence should be considered.

(c)  Identify any currently diagnosed left knee disability.  Also, please respond to each of the following questions based on all lay and medical evidence of record, to include the October 2002 VA examiner's opinion.

(1)  State whether it is at least as likely as not (probability of 50% or more) that such disability was proximately caused or worsened beyond its normal progression (aggravated) by the service-connected right knee disability or lumbar spine disability.  

(2)  If any diagnosed left knee disability is not secondary to service-connected disabilities, state whether it is at least as likely as not (probability of 50% or more) that any such disability was incurred or aggravated as a result of the Veteran's military service.  All lay and medical evidence should be considered, to include the documented treatment for left knee complaints during service.

(d)  In responding to each of the above questions, a complete rationale or explanation must be provided for any opinion offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should so state, and explain why a non-speculative opinion cannot be offered.  

6.  After completing the development described in remand paragraphs 1 through 4, schedule the Veteran for a VA mental health examination to determine the nature and etiology of any current acquired psychiatric disorder, including but not limited to PTSD.  The entire claims file, including a copy of this remand, should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should be specifically informed of which, if any, reported in-service stressors have been verified.  The examiner is requested to respond to the following:

(a)  Identify all diagnosed acquired psychiatric disorders, including but not limited to PTSD, that have been present during the course of the appeal (or since May 2006).    

(b)  For any diagnosed acquired psychiatric disorder, state whether it is at least as likely as not (probability of 50% or more) that such disorder was incurred as a result of military service.  Also, please specify the incident(s) during service that are related to any currently diagnosed acquired psychiatric disorder.  

(c)  If PTSD is diagnosed, state whether such disorder was at least as likely as not (probability of 50 percent or more) incurred or aggravated as a result of any verified in-service stressor.  Further, if there are no verified stressors, state whether the Veteran's PTSD was at least as likely as not incurred or aggravated as a result of a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of his service.

(d)  In responding to each of the above questions, a complete rationale must be provided for any opinion offered.  All lay and medical evidence of record should be considered, to include the June 2000 private opinion, and the two June 2007 opinions from VA providers.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

7.  After completing any further development as may be indicated by any response received upon remand, adjudicate the merits of the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD; as well as the service connection claims for left and right hand arthritis, and for a left knee disability; and the increased rating claims for a right knee disability and for left and right carpal tunnel syndrome.  All lay and medical evidence of record, all theories of service connection, and all applicable diagnostic codes should be considered.  

8.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


